Fourth Court of Appeals
                                San Antonio, Texas
                                       July 13, 2016

                                   No. 04-16-00138-CR

                                   Homero HERRERA,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 293rd Judicial District Court, Maverick County, Texas
                            Trial Court No. 13-11-07314-MCR
                       Honorable Cynthia L. Muniz, Judge Presiding


                                      ORDER

       The State’s second motion for extension of time is GRANTED. The State’s brief is due
July 22, 2016.


                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court